RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0340p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                  ┐
                                   Plaintiff-Appellee,      │
                                                            │
                                                             >        No. 20-5748
        v.                                                  │
                                                            │
                                                            │
 KEITH PARIS RUFFIN,                                        │
                                Defendant-Appellant.        │
                                                            ┘

                          Appeal from the United States District Court
                      for the Eastern District of Tennessee at Greeneville.
                  No. 2:09-cr-00045-15—Robert Leon Jordan, District Judge.

                                  Argued: October 21, 2020

                             Decided and Filed: October 26, 2020

              Before: BATCHELDER, GRIFFIN, and MURPHY, Circuit Judges.
                               _________________

                                           COUNSEL

ARGUED: Matthew Ahn, FEDERAL PUBLIC DEFENDER’S OFFICE, Toledo, Ohio, for
Appellant. Debra A. Breneman, UNITED STATES ATTORNEY’S OFFICE, Knoxville,
Tennessee, for Appellee. ON BRIEF: Matthew Ahn, FEDERAL PUBLIC DEFENDER’S
OFFICE, Toledo, Ohio, for Appellant. Debra A. Breneman, UNITED STATES ATTORNEY’S
OFFICE, Knoxville, Tennessee, Donald Wayne Taylor, UNITED STATES ATTORNEY’S
OFFICE, Greeneville, Tennessee, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       MURPHY, Circuit Judge. Keith Ruffin, a federal prisoner serving a lengthy prison term,
suffers from many health conditions that he asserts increase his COVID-19 risks while in prison.
 No. 20-5748                           United States v. Ruffin                             Page 2


He thus seeks “compassionate release” under 18 U.S.C. § 3582(c)(1)(A). Traditionally, only the
Bureau of Prisons could file compassionate-release motions, but the First Step Act of 2018 now
permits defendants to file them too. This relief has always required the movant to identify
“extraordinary and compelling reasons,” a phrase that the Sentencing Commission has defined in
commentary accompanying its relevant policy statement. U.S.S.G. § 1B1.13 cmt. n.1(A)–(D)
(2018). Ruffin makes no claim that he qualifies for relief under any of the “extraordinary and
compelling reasons” identified in the Commission’s commentary. He instead argues that, after
the First Step Act, district courts may find extraordinary and compelling reasons beyond those
listed in this commentary. Although Ruffin raises an important legal question that has divided
the courts, we need not resolve it in this case. Even when extraordinary and compelling reasons
exist, the statute leaves district courts with discretion to deny relief under a balancing of the
sentencing factors in 18 U.S.C. § 3553(a). And here, the district court denied relief to Ruffin not
just because no extraordinary and compelling reasons existed, but also because the § 3553(a)
factors weighed against his release.     The district court did not abuse its discretion when
balancing those factors, so we affirm on that alternative discretionary ground.

                                                 I

                                                A

       Along with several coconspirators, Ruffin participated in a broad drug-trafficking scheme
out of Johnson City, Tennessee. United States v. Miller, 562 F. App’x 272, 277–79 (6th Cir.
2014). In 2010, a jury convicted him of four offenses: conspiring to distribute at least five
kilograms of powder cocaine, conspiring to distribute at least 50 grams of crack cocaine,
conspiring to launder illicit drug proceeds, and conspiring to tamper with a witness. The district
court calculated Ruffin’s guidelines range as between 30 years’ and life imprisonment. It chose
a 30-year sentence. Id. at 279.

       We affirmed Ruffin’s convictions. See id. at 286–90, 312. But we vacated his sentence.
Id. at 310–11. The district court had held that the Fair Sentencing Act of 2010—which increased
the quantity of crack cocaine necessary to trigger certain mandatory-minimum sentences—did
not apply to Ruffin. Id. at 311. The Supreme Court later clarified that the Act applied to
 No. 20-5748                           United States v. Ruffin                             Page 3


defendants, like Ruffin, whose illegal conduct occurred before the Act’s passage but whose
sentencing arose after it. Dorsey v. United States, 567 U.S. 260, 263–64 (2012). While the Act
did not change Ruffin’s guidelines range, we noted that the district court might still consider a
downward variance in light of the Act’s purposes. Miller, 562 F. App’x at 311. We also pointed
out that Ruffin’s counsel had argued that “his medical condition merited special consideration.”
Id.

       On remand, the district court again calculated Ruffin’s guidelines range as between 30
years’ and life imprisonment. And Ruffin’s counsel again argued for a downward variance
based on his serious health conditions. Ruffin had a blood disorder that had caused him to suffer
four strokes. He also regularly used a wheelchair due to paralysis on his left side.

       When balancing the sentencing factors in 18 U.S.C. § 3553(a), the district court chose a
below-guidelines sentence of 25 years in prison. Starting with the nature of the offense, the court
explained that “this was a major drug trafficking conspiracy” and that Ruffin had trafficked in far
greater quantities than the minimum amounts identified in the jury verdict. It also expressed
concern over Ruffin’s witness-tampering conviction, describing how Ruffin had discussed
sending “goons” to attack a cooperating witness. Turning to Ruffin’s characteristics, the court
highlighted his many prior convictions and acknowledged that he was “suffering from the effects
of strokes.” But it discounted the mitigating value of his health conditions because they predated
his current offenses and had not hindered his ability to commit them. The court nevertheless
opted to grant a downward variance for two other reasons: because of Ruffin’s rehabilitation
efforts in prison and because of a pending guidelines amendment that would decrease his
guidelines range.

                                                 B

       Ruffin has now served 10 years of his 25-year sentence.            The Bureau of Prisons
anticipates it will release him in November 2031. In May 2020, however, Ruffin sought early
“compassionate release” under 18 U.S.C. § 3582(c)(1)(A).              Like many others, Ruffin
understandably worries about the risks from COVID-19. Unlike many others, he says that his
health conditions exacerbate those risks. In addition to the blood disorder that caused his strokes
 No. 20-5748                             United States v. Ruffin                             Page 4


and partial paralysis, Ruffin suffers from heart problems, high blood pressure, high cholesterol,
and blood clots. He thus argued that the general risks from COVID-19 combined with his
unique health problems provided the “extraordinary and compelling reasons” needed for relief
under § 3582(c)(1)(A).

          The district court initially found that Ruffin failed to exhaust his administrative remedies
because he had not waited 30 days from the time that he sought relief with the Bureau of Prisons
before seeking judicial relief. It held his motion in abeyance.

          After 30 days passed, the district court denied Ruffin’s motion on the merits. It invoked
three grounds.       The court initially held that Ruffin’s health concerns did not provide
“extraordinary and compelling reasons” for relief. The Sentencing Commission defined this
phrase to cover only medical conditions that substantially diminish a defendant’s ability to
provide “self-care” in prison. U.S.S.G. § 1B1.13 cmt. n.1(A)(ii). Ruffin could adequately care
for himself. And COVID-19 did not change things because the Bureau of Prisons’ preventive
measures had contained the spread of the disease in the prison housing Ruffin.

          Next, the court noted that the Sentencing Commission’s guidance required Ruffin to
show that, if released, he would not be a “danger” to the community. U.S.S.G. § 1B1.13(2). The
court found that Ruffin also could not satisfy this element because of his extensive criminal
record.

          Lastly, the court held that the § 3553(a) factors counseled against reducing Ruffin’s
sentence. The court reiterated that Ruffin had only served a fraction of that sentence and that his
immediate release would not reflect the seriousness of his offenses.

                                                   II

          Since the Sentencing Reform Act of 1984, federal law has generally prohibited a district
court from “modify[ing] a term of imprisonment once it has been imposed[.]” 18 U.S.C.
§ 3582(c); Sentencing Reform Act of 1984, Pub. L. 98-473, Title II, ch. II, § 212, 98 Stat. 1837,
1998. Section 3582(c) does, however, identify a few exceptions. As relevant here, a court may
 No. 20-5748                            United States v. Ruffin                             Page 5


grant so-called “compassionate release” by reducing a defendant’s sentence in “extraordinary”
circumstances:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—(i) extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A)(i). (The statute includes a separate basis for compassionate release
tied to the defendant’s age and years in prison, but Ruffin does not rely on this provision. Id.
§ 3582(c)(1)(A)(ii).)   Section 3582(c)’s text identifies both the process for bringing these
reduction-of-sentence motions and the substantive requirements for granting them.

                                                   A

       We start with the process. Over the years, district courts rarely considered these motions.
See United States v. Rodriguez, 451 F. Supp. 3d 392, 395–96 (E.D. Pa. 2020). That is because
§ 3582(c)(1)(A) historically permitted a court to grant relief only “upon motion of the Director of
the Bureau of Prisons[.]” 18 U.S.C. § 3582(c)(1)(A)(i) (2012). When the Bureau of Prisons
refused to file a motion, therefore, a defendant could not separately file one. See United States v.
Alam, 960 F.3d 831, 834–35 (6th Cir. 2020). Not only that, the defendant could not use other
causes of action (such as a habeas petition) to obtain judicial review of the Bureau of Prisons’
refusal to file the reduction-of-sentence motion. See Crowe v. United States, 430 F. App’x 484,
485 (6th Cir. 2011) (per curiam) (citing cases).

       Things changed with the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. It
amended § 3582(c)(1)(A) to allow defendants to file reduction-of-sentence motions when the
Bureau refused to do so. After the phrase “upon motion of the Director of the Bureau of
Prisons,” the Act added a clause permitting a defendant to file the motion “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
 No. 20-5748                            United States v. Ruffin                             Page 6


motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier[.]” Id. § 603(b), 132 Stat. at 5239. As
this text makes clear, defendants now may bring reduction-of-sentence motions on their own
once they exhaust any administrative remedies or wait 30 days from the date they request relief
from the Bureau of Prisons. See Alam, 960 F.3d at 833–35.

        Here, the district court found that Ruffin failed to exhaust his administrative remedies and
did not wait the required 30 days to sue, so it held his motion in abeyance. In Alam, we
suggested that unexhausted motions should be dismissed without prejudice rather than held
“until the 30-day window ran its course[.]” Id. at 836. But the government did not raise any
exhaustion issue on appeal.      We thus do not consider this issue further because it is not
jurisdictional. Id. at 833.

                                                 B

        Both before and after the First Step Act’s procedural amendment, the statute has
identified three substantive requirements for granting relief. It provides that a district court “may
reduce the term of imprisonment” “if it finds” that two conditions exist.                18 U.S.C.
§ 3582(c)(1)(A)(i). The statute also includes a third discretionary factor that a court should
consider. Id. § 3582(c)(1)(A).

        Statutory Requirement One: Before reducing a sentence, the court initially must “find[]”
that “extraordinary and compelling reasons warrant such a reduction[.]” Id. § 3582(c)(1)(A)(i).
Section 3582(c)(1)(A) does not define “extraordinary and compelling reasons.”                In the
Sentencing Reform Act, Congress delegated the task of defining this phrase to the Sentencing
Commission. 98 Stat. at 2023. A provision listing the Commission’s duties notes that the
Commission “shall describe what should be considered extraordinary and compelling reasons for
sentence reduction, including the criteria to be applied and a list of specific examples.”
28 U.S.C. § 994(t). This section does, however, identify one reason that Congress precluded:
“Rehabilitation of the defendant alone shall not be considered an extraordinary and compelling
reason.” Id.
 No. 20-5748                            United States v. Ruffin                             Page 7


       Although Congress ordered this guidance back in 1984, the Commission did not issue the
relevant policy statement in U.S.S.G. § 1B1.13 until 2006. 71 Fed. Reg. 28063, 28063–64 (May
15, 2006). And § 1B1.13 merely repeats the statutory text for this requirement: It says that the
court may reduce a sentence if it determines that “[e]xtraordinary and compelling reasons
warrant the reduction[.]” U.S.S.G. § 1B1.13(1)(A). The Commission added content to this
requirement in § 1B1.13’s commentary. The original Application Note 1 subdelegated the task
of defining the phrase to the Bureau of Prisons, stating that the Bureau’s decision “that a
particular case warrants a reduction for extraordinary and compelling reasons shall be considered
as such[.]” 71 Fed. Reg. at 28063. Over time, the Commission identified an evolving list of
reasons. See 81 Fed. Reg. 27262, 27262 (May 5, 2016); 72 Fed. Reg. 28558, 28558 (May 21,
2007). Today, Application Note 1 identifies three specific extraordinary and compelling reasons
(tied to the defendant’s health, age, or family circumstances) and a fourth catchall. U.S.S.G.
§ 1B1.13 cmt. n.1(A)–(D).

       As relevant to Ruffin, Application Note 1 provides that extraordinary and compelling
reasons exist if a defendant has a “serious physical or medical condition” “that substantially
diminishes the ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.
n.1(A)(ii). And the catchall treats as “extraordinary and compelling” any other reason that the
Bureau of Prisons identifies: “As determined by the Director of the Bureau of Prisons, there
exists in the defendant’s case an extraordinary and compelling reason other than, or in
combination with, the [Commission’s other] reasons[.]” Id. § 1B1.13 cmt. n.1(D).

       Statutory Requirement Two: Before granting a reduced sentence, the court next must
“find[]” “that such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission[.]” 18 U.S.C. § 3582(c)(1)(A). This factor thus leads us right back to
§ 1B1.13. Beyond the extraordinary-and-compelling-reasons requirement, this policy statement
also requires a district court to find that “the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g),” and that “the reduction is
consistent with this policy statement.” U.S.S.G. § 1B1.13(2)–(3).
 No. 20-5748                            United States v. Ruffin                              Page 8


       Statutory Requirement Three: Even if a district court finds that extraordinary and
compelling reasons exist and that a sentence reduction comports with § 1B1.13, the court may
not grant the reduction before “considering the factors set forth in section 3553(a) to the extent
that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A). These ubiquitous factors consider such
things as the characteristics of the defendant, the nature of the offense, and various penological
goals, such as the need to promote respect for law and to protect the public. Id. § 3553(a)(1)–(2).

       This last requirement confirms an overarching point: The district court has substantial
discretion. The statute says that the district court “may” reduce a sentence if it finds the first two
requirements met; it does not say that the district court must do so. See United States v. Keefer,
__ F. App’x __, 2020 WL 6112795, at *3 (6th Cir. Oct. 16, 2020). Even if those conditions are
met, therefore, a district court may still deny relief if it finds that the “applicable” § 3553(a)
factors do not justify it. And “[i]n a reduction-of-sentence proceeding, as at sentencing, the
district court ‘is best situated to balance the § 3553(a) factors.’” Id. (quoting United States v.
Kincaid, 802 F. App’x 187, 189 (6th Cir. 2020) (order)); see Gall v. United States, 552 U.S. 38,
51 (2007).

       Given the discretionary nature of a reduction-of-sentence decision, we review a district
court’s denial for an abuse of discretion. See Keefer, 2020 WL 6112795, at *3. The court might
abuse its discretion if, for example, its “denial was based on a purely legal mistake” such as a
misreading of the extraordinary-and-compelling-reasons requirement.               United States v.
Richardson, 960 F.3d 761, 764 (6th Cir. 2020) (per curiam); see, e.g., United States v. Beamus,
943 F.3d 789, 791–92 (6th Cir. 2019) (per curiam). In addition, because the government does
not argue for more restrictive appellate review, we may assume in this case that a district court
might abuse its discretion if it engaged in a substantively unreasonable balancing of the
§ 3553(a) factors. See Richardson, 960 F.3d at 764–65; cf. United States v. Smith, 959 F.3d 701,
703–04 (6th Cir. 2020) (order); United States v. Marshall, 954 F.3d 823, 829–31 (6th Cir. 2020).

                                                 III

       To recap, the district court denied Ruffin’s motion under all three statutory requirements:
(1) because Ruffin did not identify extraordinary and compelling reasons; (2) because he failed
 No. 20-5748                            United States v. Ruffin                             Page 9


to show that he would not be a danger if released; and (3) because he was not entitled to relief
under a balancing of the § 3553(a) factors. The first of these reasons raises a difficult legal
question that we merely flag for future cases. We also need not say anything on the second
factor. That is because we may affirm the denial of relief based on the third discretionary
rationale alone.

                            A. Extraordinary and Compelling Reasons

       The district court held that Ruffin’s health conditions, even when combined with the risks
from COVID-19, did not “substantially diminish[]” his ability to provide “self-care” in prison
and so did not fall within the Sentencing Commission’s commentary about when medical
conditions might justify relief. U.S.S.G. § 1B1.13 cmt. n.1(A)(ii). Ruffin does not challenge the
district court’s conclusion that his conditions fail to meet Application Note 1(A). Rather, Ruffin
argues that, after the First Step Act, district courts may find additional extraordinary and
compelling reasons other than those in the commentary (such as a once-in-a-century pandemic).
The government responds that Application Note 1’s reasons remain exclusive and that the note’s
catchall delegates to the Bureau of Prisons (not the courts) the task of identifying other reasons.

       This legal question has sharply divided the courts. See United States v. Brooker, __ F.3d
__, 2020 WL 5739712, at *5 (2d Cir. Sept. 25, 2020). Some hold that they must stick with the
reasons listed in Application Note 1 and cannot identify other “extraordinary and compelling”
reasons on their own. See, e.g., United States v. Baye, __ F. Supp. 3d __, 2020 WL 2857500, at
*9 (D. Nev. June 2, 2020); United States v. Garcia, 457 F. Supp. 3d 651, 655–56 (C.D. Ill.
2020); United States v. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019). Others,
including the Second Circuit, hold that district courts may rely on reasons that they view as
sufficiently “extraordinary and compelling” even if those reasons do not fall within Application
Note 1. See Brooker, 2020 WL 5739712, at *5–7; United States v. Williams, 2020 WL 5834673,
at *5–8 (W.D. Va. Sept. 30, 2020); Rodriguez, 451 F. Supp. 3d at 395–400; cf. United States v.
Saldana, 807 F. App’x 816, 820 (10th Cir. 2020).

       It is easy to see why a conflict has emerged. For starters, courts have read the statutory
text as cutting in both directions. On the one hand, Congress delegated to the Sentencing
 No. 20-5748                          United States v. Ruffin                           Page 10


Commission—not the courts—the task of “describ[ing] what should be considered extraordinary
and compelling reasons[.]” 28 U.S.C. § 994(t). And Congress unambiguously told the courts
that relief must be “consistent with applicable policy statements issued by the Sentencing
Commission[.]” 18 U.S.C. § 3582(c)(1)(A). As § 1B1.13’s title makes clear, it is the policy
statement that applies to a “reduction in term of imprisonment under 18 U.S.C. § 3582(c)(1)(A).”
To be sure, this policy statement continues to indicate that a court may reduce a sentence only
“[u]pon motion of the Director of the Bureau of Prisons,” U.S.S.G. § 1B1.13 & cmt. n.4, and the
First Step Act’s procedural change rendered that aspect of § 1B1.13 outdated. But the First Step
Act did not touch the substantive requirements for granting compassionate release. As some
courts have held, therefore, Application Note 1’s four existing extraordinary and compelling
reasons might comfortably coexist with the First Step Act’s purely procedural change. See Lynn,
2019 WL 3805349, at *4. And “[i]f the policy statement needs tweaking in light of [the Act],
that tweaking must be accomplished by the Commission, not by the courts.” Id.

       On the other hand, § 3582(c)(1)(A)’s second requirement compels courts to follow the
“applicable” policy statements issued by the Commission. Other courts have highlighted that
§ 1B1.13 continues to address only motions filed by the Bureau of Prisons. Because the policy
statement says nothing about defendant-filed motions, these courts have not viewed § 1B1.13 as
“applicable” (that is, “relevant” or “appropriate”) to these motions. See Webster’s New World
Dictionary of American English 67 (3d coll. ed. 1988) (defining “applicable”).           With no
“applicable” policy statement for motions by defendants, these courts conclude that a district
court may freely identify extraordinary and compelling reasons on its own. Brooker, 2020 WL
5739712, at *5–6. That conclusion would not be unprecedented: The Commission did not issue
any policy statement to govern reduction-of-sentence motions between 1984 and 2006.

       Likewise, courts have read basic administrative-law principles as cutting both ways.
On the one hand, the Supreme Court has already held that courts must follow the Commission’s
policy statements in this sentence-modification context even after it made the guidelines advisory
in the sentencing context. See Dillon v. United States, 560 U.S. 817, 824–30 (2010) (discussing
United States v. Booker, 543 U.S. 220 (2005)). And a delegation to the Commission to identify
the circumstances in which courts may grant a discretionary benefit to defendants (a reduction in
 No. 20-5748                           United States v. Ruffin                            Page 11


their otherwise final sentences) raises fewer constitutional concerns. See id.; cf. Greenholtz v.
Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 9–11 (1979) (parole). In addition, the
Supreme Court has treated the Commission’s commentary interpreting its guidelines (like
Application Note 1 in U.S.S.G. § 1B1.13) as analogous to an agency’s guidance interpreting its
regulations. Stinson v. United States, 508 U.S. 36, 44–45 (1993). Stinson would suggest that we
should defer to the commentary’s reading of an ambiguous guideline if the guideline can “bear
the construction” the commentary gives it. United States v. Havis, 927 F.3d 382, 386 (6th Cir.
2019) (en banc) (quoting Stinson, 508 U.S. at 46); cf. United States v. Owen, 940 F.3d 308, 314
(6th Cir. 2019). And some might view the phrase “extraordinary and compelling” as sufficiently
open-ended to permit Application Note 1’s interpretation. Cf. United States v. Tufele, 2020 WL
5223775, at *4–5 (D. Haw. Sept. 1, 2020).

          On the other hand, the policy statement’s text in § 1B1.13(1)(A) merely “parrots the
statutory text” in § 3582(c)(1)(A)(i) by requiring extraordinary and compelling reasons. Kisor v.
Wilkie, 139 S. Ct. 2400, 2417 n.5 (2019). The policy statement itself thus offers no details about
that phrase’s meaning. The Commission instead put the details in Application Note 1 (perhaps
because of the less extensive procedural hurdles to adopt and change this commentary, see
Havis, 927 F.3d at 386). But the Supreme Court has suggested that an agency’s interpretation of
this type of “parroting” regulation should not receive deference. Gonzales v. Oregon, 546 U.S.
243, 257 (2006). Not only that, Application Note 1’s catchall identifies “the Director of the
Bureau of Prisons” as the person that decides if other extraordinary and compelling reasons exist
apart from the three examples. U.S.S.G. § 1B1.13 cmt. n.1(D). Yet where does the text of the
statute or the policy statement give the Bureau of Prisons this authority to identify other reasons?
Both § 3582(c)(1)(A) and § 1B1.13 instead indicate that courts should “find[]” or “determine[]”
that those reasons exist. And 28 U.S.C. § 994(t) tells the Sentencing Commission (not the
Bureau of Prisons) to describe the relevant “criteria” and identify the specific “examples.”

          At day’s end, we need not (and do not) pick a side in this debate. For the reasons
explained below, the district court in this case did not abuse its discretion in denying relief even
if it could rely on extraordinary and compelling reasons other than those listed in Application
Note 1.
 No. 20-5748                            United States v. Ruffin                             Page 12


                                     B. The § 3553(a) Factors

       Even if Ruffin could prove that the district court mistakenly limited itself to the
commentary’s list of extraordinary and compelling reasons, that legal conclusion would not
entitle him to a reversal. Unlike in other cases in which a district court relied solely on that legal
ruling, cf. Brooker, 2020 WL 5739712, at *8, the district court in this case alternatively denied
Ruffin relief based on a discretionary balancing of the § 3553(a) factors. So Ruffin must show
that the court abused its discretion when undertaking this balancing. He cannot do so.

       We have repeatedly recognized that district courts may deny relief under the § 3553(a)
factors even if “extraordinary and compelling” reasons would otherwise justify relief. See, e.g.,
Keefer, 2020 WL 6112795, at *5; United States v. McGuire, 822 F. App’x 479, 480 (6th Cir.
2020); United States v. Austin, __ F. App’x __, 2020 WL 5201632, at *2–3 (6th Cir. Sept. 1,
2020) (order); see also United States v. Pawlowski, 967 F.3d 327, 330–31 (3d Cir. 2020); United
States v. Rodd, 966 F.3d 740, 747–48 (8th Cir. 2020). When reviewing such a discretionary
decision, we consider the entire record, including the court’s balancing of the § 3553(a) factors at
the original sentencing. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1966–67 (2018).
And a district court does not abuse its discretion in denying a sentence reduction as long as “the
record as a whole satisfies us that [it] ‘considered the parties’ arguments and ha[d] a reasoned
basis for exercising [its] own legal decisionmaking authority.’” Id. at 1967 (quoting Rita v.
United States, 551 U.S. 338, 356 (2007)); see McGuire, 822 F. App’x at 480.

       That is the case here. When considered with the whole record, the district court’s
decision more than adequately explained why the § 3553(a) factors did not support a sentence
reduction. As the court explained, Ruffin has yet to serve even half of his 25-year sentence.
And the court had already varied downward by five years from Ruffin’s guidelines range when
imposing that lengthy sentence.       We have recognized that some of the § 3553(a) factors,
including the “need to provide just punishment” and “to reflect the seriousness of the offense,”
allow courts to consider the “amount of time” that a defendant has served on a sentence when
deciding whether to grant a sentence reduction. Kincaid, 802 F. App’x at 188; see 18 U.S.C.
§ 3553(a)(2)(A).
 No. 20-5748                           United States v. Ruffin                            Page 13


       The district court next reasonably relied on the need “to protect the public from further
crimes of the defendant[.]” 18 U.S.C. § 3553(a)(2)(C). What the court said at Ruffin’s original
sentencing it reiterated during his sentence-reduction proceedings: Although Ruffin’s health
conditions might be thought to reduce the risk that he would reoffend, Ruffin had engaged in his
crimes while suffering from those conditions. The conditions thus did not previously stop him
from his criminal activity. And that activity included not just drug offenses, but also threatening
to harm a cooperating witness.

       Lastly, the court adequately considered Ruffin’s “history and characteristics[.]” Id.
§ 3553(a)(1). It highlighted his long list of crimes, including his weapons and theft convictions.
It also adequately acknowledged his health. Despite the serious nature of his health conditions,
Ruffin was receiving regular medical treatment to manage those conditions. The court also
considered the risks from COVID-19, but explained that the prison had adopted sufficient
preventive measures to slow the spread. See Austin, 2020 WL 5201632, at *2.

       In response, Ruffin claims that the district court abused its discretion because it failed to
consider his rehabilitation efforts in prison and “relied exclusively on pre-rehabilitation facts to
state that the § 3553(a) factors did not merit release.” Appellant Br. 13. Not so. The court had
already factored some of those rehabilitation efforts into account when imposing its 25-year
sentence. Recall that the court imposed that sentence at a second sentencing hearing after Ruffin
had already spent substantial time in prison. And it based its downward variance from its earlier
30-year sentence in part on Ruffin’s rehabilitation. The original sentence thus reflected some of
the efforts that Ruffin says the court overlooked. Cf. Keefer, 2020 WL 6112795, at *5–6. In
addition, Ruffin’s conduct while in prison did not all run in the same direction. When denying a
sentence reduction, the court pointed out how prison authorities had disciplined Ruffin “as
recently as July 2019 for possessing an unauthorized item and being insolent to staff.” Lastly,
Congress has made clear that rehabilitation “alone” does not provide a proper basis for relief.
28 U.S.C. § 994(t). All told, then, the court reasonably concluded that Ruffin’s rehabilitation
efforts, when considered alongside the other § 3553(a) factors, did not warrant any greater
reduction of his already below-guidelines sentence.

       We affirm.